MEMORANDUM **
This is a petition for review of an appeal dismissed by the Board of Immigration Appeals (BIA).
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam). The Board of Immigration Appeals did not abuse its discretion in finding petitioner ineligible for cancellation of removal where petitioner’s testimony established that she had not been present in the United States for ten years at the time she was served with a Notice to Appear. See 8 U.S.C. § 1229b(b)(l)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850 (9th Cir.2004). Further, petitioner’s contention that the BIA violated due process when it affirmed the immigration judge’s decision to pretermit her application for cancellation of removal because she lacked ten years physical presence in the United States lacks merit because petitioner has failed to show any prejudice. See Colmenar v. INS, 210 F.3d 967, 972 (9th Cir.2000). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.